     Case: 1:20-cv-04270 Document #: 18 Filed: 09/23/20 Page 1 of 3 PageID #:78




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

D’ANDRE BRADLEY; DAVID D. MOORE;                    )
TARA D. MOORE; BRETT O. SHELTON;                    )
ILLINOIS STATE RIFLE ASSOCIATION; and               )
SECOND AMENDMENT FOUNDATION, INC.                   )
                                                    )
                     Plaintiffs,                    )
                                                    )              Case No. 1:20 CV 4270
        v.                                          )
                                                    )
BRENDAN F. KELLY, in his official capacity as       )
Director of the Illinois State Police; and JESSICA )
TRAME, in her official capacity as Bureau Chief of )
the Illinois State Police Firearms Services Bureau, )
                                                    )
                     Defendants.                    )

                                  J OINT S TATUS R EPORT

       The Plaintiffs, D’Andre Bradley, David D. Moore, Tara D. Moore, Brett O.

Shelton, Illinois State Rifle Association, and Second Amendment Foundation, Inc.,

and the Defendants, Brendan F. Kelly, in both his individual and official capacity as

Director of the Illinois State Police, and Jessica Trame1, in both her individual and

official capacity as Bureau Chief of the Illinois State Police Firearms Services

Bureau, by and through their respective undersigned counsel, and pursuant to the

Court’s Order of September 2, 2020 (Dkt. #12), submit this Joint Status Report:

I. Nature and Basis of Claims and Defenses

       Plaintiffs allege violations of their Second Amendment and Fourteenth

Amendment procedural due process rights due to the Defendants’ administration of


1
 Jarod Ingebritsen has since replaced Jessica Trame as the Bureau Chief of the Illinois State
Police’s Firearms Services Bureau.
                                                1
    Case: 1:20-cv-04270 Document #: 18 Filed: 09/23/20 Page 2 of 3 PageID #:79




the application process of the Firearm Owners Identification (“FOID”) Act (430

ILCS 65/10). Plaintiffs filed a Complaint on July 20, 2020, to which Defendants filed

a Motion to Dismiss on September 17, 2020, asserting a lack of jurisdiction. A

briefing schedule is pending (Dkt. # 16).

      Plaintiffs seek declaratory and injunctive relief. Plaintiffs also are making a

42 U.S.C. § 1988 claim.

      The major legal and factual issues anticipated in the case are the whether

the claims of the individual plaintiffs are moot and whether the organizational

plaintiffs have standing to bring this claim. If this Court has jurisdiction over the

case, the major legal and factual issues anticipated are administration of the FOID

card application system by the Defendants and their employees/subordinates, and

whether the FOID application system, and the administration thereof, violate the

Plaintiffs’ Second and Fourteenth Amendment rights.

II. Settlement Discussions

      The parties discussed settlement possibilities but, at this time, the parties do

not foresee a prompt resolution of this matter.

III. Proposed Discovery Plan

      The Defendants will be filing a Motion to stay discovery until the resolution

of their pending Motion to Dismiss. Plaintiffs object to the Motion. However, given

the pending Motion, the parties do not have an agreement on a discovery plan or

schedule at this time, including for Rule 26(a)(1) disclosures.

      In addition, in the matter of Thomas, et al v. Kelly, et al, No. 20-CV-734, the


                                            2
    Case: 1:20-cv-04270 Document #: 18 Filed: 09/23/20 Page 3 of 3 PageID #:80




Defendants filed a Motion to Reassign the instant case under Local Rule 40.4. A

copy of this motion was noticed in the instant case at Dkt. 15.


Dated: September 24, 2020                     Respectfully submitted,

Attorneys for Plaintiffs                      Attorneys for Defendants
D’Andre Bradley, David D. Moore               Brendan F. Kelly and Jessica Trame
Tara D. Moore, Brett O. Shelton,
Illinois State Rifle Association, and
Second Amendment Foundation, Inc.

/s/ David G. Sigale                           /s/ Mary A. Johnston
David G. Sigale (Atty. ID #6238103)           Mary A. Johnston (Atty. ID#6320865)
Law Firm of David G. Sigale, P.C.             Office of the Illinois Attorney General
799 Roosevelt Road, Suite 207                 100 West Randolph Street, 13th Floor
Glen Ellyn, IL 60137                          Chicago, IL 60601
630.452.4547/630.596.4445                      (312) 721-8734
dsigale@sigalelaw.com                         mjohnston@atg.state.il.us

/s/ Gregory A. Bedell
Gregory A. Bedell (Atty. ID# 6189762)
Knabe & Bedell
33 North Dearborn Street
10th Floor
Chicago, Illinois 60602
312.977.9119
gbedell@kkbchicago.com

/s/ Jacob Heubert
Jacob Huebert (Atty. ID# 6305339)
Martha Astor (appearing pro hac vice)
Scharf-Norton Center for Constitutional Litigation at the
GOLDWATER INSTITUTE
500 E. Coronado Rd.
Phoenix, AZ 85004
Telephone: (602) 462-5000
jheubert@goldwaterinstitute.org
litigation@goldwaterinstitute.org




                                          3
